DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1, 3, 5-12, 13-19, 21-27 as filed 10/19/2021 is/are allowed. Claim(s) 4 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAMES HASSELBECK on 11/15/2021.
The application has been amended as follows: 
----
1. (Currently Amended) A filter element for a fluid to be filtered, the filter element configured to be suspended from a filter head, the filter element comprising:
an annular filter medium, surrounding a longitudinal axis extending through an
open interior of the annular filter medium:
an first end disk fixed onto an covering a first axial end of the annular filter
medium, the first end disk having a central opening;
a coaxial tubular outlet socket, coaxial to the longitudinal axis and arranged at the first axial end of the filter element, the coaxial tubular outlet socket including:

tubular outlet socket, the plurality of actuating members configured to contact against
and actuate a valve body of the filter head;
wherein the coaxial tubular outlet socket comprises 
a fluid outlet channel for filtered fluid and
a venting channel configured to vent a clean side and/or a raw side of the
filter element,
wherein the venting channel coaxially surrounds the fluid outlet channel in the radial direction and extends at least in sections thereof in an axial direction of the longitudinal axis
wherein the venting channel comprises
an inlet side connected by a first capillary channel with the raw side of the
filter element,
wherein the raw side is arranged in a fluid flow direction upstream of the filter medium,
wherein the first capillary channel is delimited in the radial direction inwardly by the coaxial outlet socket and in the radial direction outwardly by a first wall section of a first end disc of the filter element.

25. (Currently Amended) A filter element for a fluid to be filtered, the filter element configured to be suspended from a filter head, the filter element comprising:
an annular filter medium, surrounding a longitudinal axis extending through an open interior of the annular filter medium;
an end disk fixed onto an covering a first axial end of the annular filter medium, the end disk having a central opening, the end disk forming a first U-shaped annular socket having:

opening of the end disk and projecting axially outwardly away from the annular filter medium; and
a first annular wall section formed as an axially projecting annular wall arranged in an interior of the annular second wall section and surrounding the central opening of the end disk, wherein an axially outer portion of the annular second wall section is joined to an axially outer portion of the first annular wall section by a back section of the end disk, such the first U-shaped annular socket opens in a direction towards the annular filter medium;
a central tube arranged in the interior of the annular filter medium, the central tube forming a second U-shaped annular socket having:
an annular end section formed at an axial end if the central tube, projecting into and engaging into the first U-shaped annular socket of the end disk; and
an angled rim section formed at the axial end if the central tube and projecting axially outwardly to contact against a radially inner side of the first annular wall section of the end disk
a venting channel configured to vent a clean side and/or a raw side of the
filter element, wherein the venting channel coaxially surrounds the fluid outlet channel in the radial direction and extends at least in sections thereof in an axial direction of the longitudinal axis
wherein the venting channel comprises
an inlet side connected by a first capillary channel with the raw side of the
filter element,
wherein the raw side is arranged in a fluid flow direction upstream of the filter medium,
wherein the first capillary channel is delimited in the radial direction inwardly by the coaxial outlet socket and in the radial direction outwardly by a first wall section of a first end disc of the filter element.
5. (Currently Amended) The filter element according to claim 1 
8. (Currently Amended) The filter element according to claim 1  
9. (Currently Amended) The filter element according to claim 1  
10. (Currently Amended) The filter element according to claim 1 
----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777